Exhibit 10.1

REGISTRATION RIGHTS AGREEMENT

dated as of

May 12, 2010

among

ALTERRA CAPITAL HOLDINGS LIMITED

and

SECURITYHOLDERS NAMED HEREIN

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page ARTICLE 1. DEFINITIONS    1  

Section 1.1.

   Definitions    1 ARTICLE 2. REGISTRATION RIGHTS    5  

Section 2.1.

   Demand Registration    5  

Section 2.2.

   Piggyback Registration    7  

Section 2.3.

   Lock-Up Agreement    9  

Section 2.4.

   Registration Procedures    9  

Section 2.5.

   Indemnification by the Company    12  

Section 2.6.

   Indemnification by Participating Shareholders    13  

Section 2.7.

   Conduct of Indemnification Proceedings    13  

Section 2.8.

   Contribution    14  

Section 2.9.

   Participation in Public Offering    15  

Section 2.10.

   Other Indemnification    15  

Section 2.11.

   Cooperation by the Company    15 ARTICLE 3. CERTAIN COVENANTS AND AGREEMENTS
   15  

Section 3.1.

   Limitations on Subsequent Registration Rights    15  

Section 3.2.

   Shelf Take Downs    15  

Section 3.3.

   Certain Information    16  

Section 3.4.

   Shelf Registration Statements    17

ARTICLE 4. MANAGEMENT RIGHTS

   17  

Section 4.1.

   Management Rights    17

ARTICLE 5. MISCELLANEOUS

   18  

Section 5.1.

   Binding Effect; Assignability; Benefit    18  

Section 5.2.

   Notices    19  

Section 5.3.

   Waiver; Amendment    20  

Section 5.4.

   Governing Law    20  

Section 5.5.

   Specific Performance; Submission to Jurisdiction    20  

Section 5.6.

   Waiver of Jury Trial    21  

Section 5.7.

   Counterparts    21  

Section 5.8.

   Entire Agreement    21  

Section 5.9.

   Interpretation    21  

Section 5.10.

   Severability    21  

Section 5.11.

   Public Announcements    22

Exhibit A List of Shareholders party to Registration Rights Agreement as of the
date hereof

 

ii



--------------------------------------------------------------------------------

This AGREEMENT dated as of May 12, 2010, (this “Agreement”) is made among
Alterra Capital Holdings Limited, a Bermuda company (the “Company”), and the
Persons (as defined below) listed on Exhibit A attached hereto.

W I T N E S S E T H

WHEREAS, the Company, Alterra Holdings Limited, a Bermuda corporation and a
wholly owned subsidiary of the Company (the “Amalgamation Sub”), and Harbor
Point Limited, a company organized under the laws of Bermuda (“Harbor Point”)
are parties to an Agreement and Plan of Amalgamation, dated as of March 3, 2010
(the “Amalgamation Agreement”), pursuant to which the Company, Amalgamation Sub
and Harbor Point agreed to effect an amalgamation (the “Amalgamation”) of the
Amalgamation Sub and Harbor Point, subject to the terms and conditions set forth
in the Amalgamation Agreement;

WHEREAS, as more fully described in the Amalgamation Agreement, at the Effective
Time (as defined below), outstanding shares of Harbor Point capital stock shall
be converted into the right to receive Company Securities (as defined below) on
the terms and conditions set forth in the Amalgamation Agreement;

WHEREAS, the Company has agreed to enter into this Agreement, pursuant to which
the Company has agreed to provide to the Shareholders (as defined below) certain
contractual rights to have the Company Securities held by them registered under
the Securities Act (as defined below) and the rules and regulations thereunder,
or any similar successor statute, and applicable state securities laws;

WHEREAS, as required by the Founding Investors’ Shareholders’ Agreement (as
defined below), the Founding Investors (as defined below) have prior to the date
hereof consented to the terms of this Agreement; and

WHEREAS, in connection with delivering such consent, the Founding Investors
agreed that the Founding Investors’ Shareholders’ Agreement would automatically
terminate as of the Effective Time and, in consideration thereof, the Company
agreed to provide to the Founding Investors certain contractual rights to have
the Company Securities held by them registered under the Securities Act pursuant
to this Agreement.

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, the parties hereto agree as follows:

ARTICLE 1.

DEFINITIONS

Section 1.1. Definitions.

(a) The following terms, as used herein, have the following meanings:

“Affiliate” means, with respect to any Person, any other Person that directly,
or indirectly through one or more intermediaries, controls or is controlled by,
or is under common control



--------------------------------------------------------------------------------

with, such Person, provided that no securityholder of the Company shall be
deemed an Affiliate of any other securityholder solely by reason of any
investment in the Company. For the purpose of this definition, the term
“control” (including, with correlative meanings, the terms “controls”,
“controlled by” and “under common control with”), as used with respect to any
Person, shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting securities, by contract or otherwise.

“Board” means the board of directors of the Company.

“Business Day” shall mean any date other than a Saturday, Sunday or other day on
which banking institutions in New York or Bermuda are obligated by law or
executive order to be closed.

“Bye-laws” means the Bye-laws of the Company, as amended from time to time.

“beneficially owns” shall have the meaning as defined in Rule 13d-3 of the
Exchange Act.

“Common Shares” means the shares of the Company issued and outstanding or to be
issued as common shares, initially having a par value $1.00 per share, and
includes a fraction of a common share.

“Company Securities” means (i) the Common Shares, (ii) securities convertible
into or exchangeable for Common Shares and (iii) stock appreciation rights,
options, warrants (including the Warrants) or other rights to acquire Common
Shares.

“Effective Time” means the effective time of the Amalgamation, as set forth in
the Amalgamation Agreement.

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended, and the rules and regulations thereunder, or any similar successor
statute.

“FINRA” means the Financial Industry Regulatory Authority.

“Founding Investors’ Shareholders’ Agreement” means the Shareholders’ Agreement,
dated as of December 22, 1999, by and among the Company, Max Bermuda Ltd.
(formerly known as Max Re Ltd.), and the shareholders party thereto.

“Founding Investors” means Moore Holdings, L.L.C. and Moore Global Investments,
Ltd.

“Free Writing Prospectus” means each free writing prospectus (as defined in Rule
405 under the Securities Act) prepared by or on behalf of the Company or used or
referred to by the Company in connection with the sale of Registrable Securities
hereunder.

 

2



--------------------------------------------------------------------------------

“Participating Shareholders” means the Shareholders that participate in any
registration of Registrable Securities pursuant to Section 2.1 or Section 2.2,
including any Requesting Shareholder, and/or any Shareholder engaging in a Shelf
Takedown pursuant to Section 3.2.

“Person” means an individual, corporation, limited liability company,
partnership, association, trust or other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof.

“Public Offering” means a public offering of Common Shares pursuant to an
effective registration statement under the Securities Act, other than pursuant
to a registration statement on Form S-4 or Form S-8 or any similar or successor
form.

“Registrable Securities” means, at any time, with respect to a Shareholder, any
Common Shares (i) beneficially owned by such Shareholder on the date hereof and
(ii) for so long as such Shareholder is an Affiliate of the Company or such
Common Shares are not otherwise eligible to be sold by such Shareholder to the
public without volume limitations under Rule 144 or otherwise freely tradeable,
acquired after the date hereof, including, in either case, any Common Shares
issuable upon exercise of the Warrants, and any securities issued or issuable in
respect of such Common Shares or by way of conversion, amalgamation, exchange,
stock dividend, split or combination, recapitalization, merger, consolidation,
other reorganization or otherwise; provided such Common Shares shall cease to be
Registrable Securities on the earliest to occur of the following: the date on
which (A) a registration statement covering such Common Shares has been declared
effective by the SEC and such Common Shares have been disposed of pursuant to
such effective registration statement, (B) solely with respect to a Shareholder
that beneficially owns less than one percent (1%) of the outstanding Common
Shares of the Company, such Common Shares are eligible to be sold by such
Shareholder to the public without volume limitations under Rule 144 or may be
otherwise be freely traded or (C) such Common Shares cease to be outstanding. No
Registrable Securities are required by this Agreement to be registered under
more than one registration statement at any one time.

“Registration Expenses” means any and all expenses incident to the performance
of or compliance with any registration or marketing of securities, including all
(i) registration and filing fees, and all other fees and expenses payable in
connection with the listing of securities on any securities exchange or
automated interdealer quotation system, (ii) fees and expenses of compliance
with any securities or “blue sky” laws (including reasonable fees and
disbursements of one counsel for any underwriters or shareholders in connection
with “blue sky” qualifications of the securities registered), (iii) other than
in the case of a Shelf Take Down, expenses in connection with the printing,
mailing and delivery of any registration statements, prospectuses and other
documents in connection therewith and any amendments or supplements thereto,
(iv) security engraving and printing expenses, (v) internal expenses of the
Company (including, all salaries and expenses of its officers and employees
performing legal or accounting duties), (vi) reasonable fees and disbursements
of counsel for the Company and customary fees and expenses for independent
certified public accountants retained by the Company (including the expenses
relating to any required audits of the financial statements of the Company or
any comfort letters or costs associated with the delivery by independent
certified public accountants of any comfort letters requested pursuant to
Section 2.4(h)), (vii) reasonable fees and expenses of any special experts
retained by the Company in connection with such registration, (viii) other than
in the

 

3



--------------------------------------------------------------------------------

case of a Shelf Take Down, reasonable fees and expenses of one counsel for all
of the Shareholders participating in the offering selected by the Shareholders
holding the majority of the Registrable Securities to be sold for the account of
all Shareholders in the offering, (ix) reasonable fees and expenses in
connection with any review by FINRA of the underwriting arrangements or other
terms of the offering, and all reasonable fees and expenses of any “qualified
independent underwriter,” including the fees and expenses of any one counsel for
any underwriters thereto, (x) fees and disbursements of underwriters customarily
paid by issuers, but excluding any underwriting fees, discounts and commissions
or transfer taxes attributable to the sale of Registrable Securities, (xi) costs
of printing and producing any agreements among underwriters, underwriting
agreements, any “blue sky” or legal investment memoranda and any selling
agreements and other documents in connection with the offering, sale or delivery
of the Registrable Securities, (xii) transfer agents’ and registrars’ fees and
expenses and the fees and expenses of any other agent or trustee appointed in
connection with such offering, (xiii) expenses relating to any analyst or
investor presentations or any “road shows” undertaken in connection with the
registration, marketing or sale of the Registrable Securities, (xiv) fees and
expenses payable in connection with any ratings of the Registrable Securities,
including expenses relating to any presentations to rating agencies and (xv) all
out-of pocket costs and expenses incurred by the Company or its appropriate
officers in connection with their compliance with Section 2.4(m). Except as set
forth in clause (viii) above, Registration Expenses shall not include any
out-of-pocket expenses of the Shareholders (or the agents who manage their
accounts).

“Rule 144” means Rule 144 (or any successor rule) under the Securities Act.

“SEC” means the United States Securities and Exchange Commission.

“Securities Act” means the United States Securities Act of 1933, as amended, and
the rules and regulations thereunder, or any similar successor statute, and
applicable state securities laws.

“Shareholder” means each Person (other than the Company) who shall be a party to
or bound by this Agreement, so long as such Person shall beneficially own any
Registrable Securities.

“Shelf Registration Statement” means a Registration Statement on Form S-3 (or
any successor form) providing for the resale of Registrable Securities pursuant
to Rule 415 of the Securities Act (or any successor rule).

“Shelf Take Down” means a sale of Common Shares by any Shareholder pursuant to a
Shelf Registration Statement.

“Transfer” means, with respect to any Company Securities, (i) when used as a
verb, to sell, assign, dispose of, exchange or otherwise transfer such Company
Securities or any participation or interest therein, whether directly or
indirectly, or agree or commit to do any of the foregoing and (ii) when used as
a noun, a direct or indirect sale, assignment, disposition, exchange or other
transfer of such Company Securities or any participation or interest therein or
any agreement or commitment to do any of the foregoing.

“Trident” means collectively, Trident III, L.P. and Trident III Professionals
Fund, L.P.

 

4



--------------------------------------------------------------------------------

“Warrants” means the warrants to purchase Common Shares issued to each of
Trident, The Chubb Corporation and Moore Holdings, L.L.C.

(b) In addition, each of the following terms is defined in the Section set forth
opposite such term:

 

Term

  

Section

Amalgamation Agreement

   Preamble

Amalgamation Sub

   Preamble

Company

   Preamble

Damages

   Section 2.5

Demand Registration

   Section 2.1(a)

Harbor Point

   Preamble

Indemnified Party

   Section 2.7

Indemnifying Party

   Section 2.7

Inspectors

   Section 2.4(g)

Maximum Offering Size

   Section 2.1(e)

Piggyback Registration

   Section 2.2(a)

Records

   Section 2.4(g)

Requesting Shareholder

   Section 2.1(a)

Rights Entities

   Section 4.1(a)

Shelf Registration Statement

   Section 3.2(a)

ARTICLE 2.

REGISTRATION RIGHTS

Section 2.1. Demand Registration.

(a) If the Company shall receive a request from a Shareholder (the “Requesting
Shareholder”) that the Company effect the registration under the Securities Act
of all or any portion of such Requesting Shareholder’s Registrable Securities,
and specifying the intended method of disposition thereof (including whether the
offering is an underwritten offering), then the Company shall promptly give
notice of such requested registration (each such request, a “Demand
Registration”) prior to the effective date of the registration statement
relating to such Demand Registration to the other Shareholders holding
Registrable Securities and thereupon shall use commercially reasonable efforts
to effect, as expeditiously as possible, subject to Section 2.1(e), the
registration under the Securities Act of:

(i) all Registrable Securities for which the Requesting Shareholder has
requested registration under this Section 2.1, and

(ii) all other Registrable Securities that any Shareholder has requested the
Company to register by written request received by the Company within 10
Business Days after such Shareholder receives the Company’s notice of the Demand
Registration,

 

5



--------------------------------------------------------------------------------

all to the extent necessary to permit the disposition (in accordance with the
intended methods thereof as aforesaid) of the Registrable Securities so to be
registered;

provided that, subject to Section 2.1(d), the Company shall not be obligated to
effect more than two Demand Registrations for each of (A) Trident and its
Affiliates, (B) The Chubb Corporation and its Affiliates and (C) the Founding
Investors and their Affiliates, including Remington Investment Strategies, L.P.;

provided further that the Company shall not be obligated to effect a Demand
Registration unless the aggregate gross proceeds expected to be received from
the sale of the Registrable Securities requested to be included in such Demand
Registration equal or exceed $25,000,000; and

provided further that a Shareholder’s right to include its Registrable
Securities in a Demand Registration will be conditioned upon the timely
provision by such Shareholder of such information as the Company may reasonably
request relating to the disclosure requirements of Item 507 of Regulation S-K
(or any similar disclosure requirement applicable to such Demand Registration).

In no event shall the Company be required to effect more than one Demand
Registration hereunder within any four-month period.

(b) Promptly after the expiration of the 10-Business Day-period referred to in
Section 2.1(a)(ii), the Company will notify all Participating Shareholders of
the identities of the other Participating Shareholders and the number of shares
of Registrable Securities requested to be included therein. At any time prior to
the effective date of the registration statement relating to such registration,
the Requesting Shareholder may revoke such request, without liability to any of
the other Participating Shareholders, by providing a notice to the Company
revoking such request. A request, so revoked, shall be considered to be a Demand
Registration unless (i) such revocation arose out of the fault of the Company
(in which case the Company shall be obligated to pay all Registration Expenses
in connection with such revoked request) or (ii) the Requesting Shareholder
reimburses the Company for all Registration Expenses in connection with such
revoked request. The Company agrees to use commercially reasonable efforts to
notify the Participating Shareholders if the price for any Company Securities to
be registered for sale for the account of the Company is expected to occur
outside of any expected pricing range disclosed to the Participating
Shareholders; provided that the Company shall not have any such obligation with
respect to any registration involving the registration of Company Securities
only for the account of parties other than the Company.

(c) The Company shall be liable for and pay all Registration Expenses in
connection with any Demand Registration, regardless of whether such Registration
is effected, except as set forth in Section 2.1(b)(ii) and Section 3.2(b).

(d) A Demand Registration shall not be deemed to have occurred:

(i) unless the registration statement relating thereto (A) has become effective
under the Securities Act and (B) has remained effective for a period of at least
180 days (or such shorter period in which all Registrable Securities of the
Participating Shareholders included in such registration have actually been sold
thereunder or cease to

 

6



--------------------------------------------------------------------------------

be Registrable Securities), except that such period shall be increased by the
amount of time any Shareholder is required to discontinue disposition of such
Registrable Securities as a result of any stop order, injunction or other order
or requirement of the SEC or other governmental agency or court; provided, that
in no circumstance will such period extend beyond the date that Registrable
Securities covered included in such registration cease to be Registrable
Securities; or

(ii) if the Maximum Offering Size is reduced in accordance with Section 2.1(e)
such that less than 75% of the Registrable Securities of the Requesting
Shareholder sought to be included in such registration are included.

(e) If a Demand Registration involves an underwritten Public Offering and the
managing underwriter advises the Company and the Requesting Shareholder that, in
its view, the number of shares of Registrable Securities requested to be
included in such registration (including any securities that the Company
proposes to be included that are not Registrable Securities) exceeds the largest
number of shares that can be sold without having an adverse effect on such
offering, including the price at which such shares can be sold (the “Maximum
Offering Size”), the Company shall include in such registration, in the priority
listed below, up to the Maximum Offering Size:

(i) first, all Registrable Securities requested to be registered by the
Participating Shareholders (allocated, if necessary for the offering not to
exceed the Maximum Offering Size, pro rata among such entities on the basis of
the relative number of Registrable Securities owned by the Participating
Shareholders), and

(ii) second, any other securities proposed to be registered by the Company or
any securities proposed to be registered for the account of any other Persons
(including the Company), with such priorities among them as the Company shall
determine.

(f) Upon notice to the Requesting Shareholder, the Company may postpone
effecting a registration pursuant to this Section 2.1 on one or more occasions
during any period of six consecutive months for a reasonable time specified in
the notice but not exceeding 90 days in the aggregate (which period may not be
extended or renewed), if (i) an investment banking firm of recognized national
standing shall advise the Company and the Requesting Shareholder in writing that
effecting the registration would materially and adversely affect an offering of
securities of the Company the preparation of which had then been commenced or
(ii) the Company is in possession of material non-public information the
disclosure of which during the period specified in such notice the Company
reasonably believes would not be in the best interests of the Company.

Section 2.2. Piggyback Registration.

(a) Except in connection with any Demand Registration pursuant to Section 2.1
hereof, if the Company proposes to register any Company Securities under the
Securities Act (other than a registration on Form S-8 or S-4, or any successor
forms, relating to Shares issuable upon exercise of employee share options or in
connection with any employee benefit

 

7



--------------------------------------------------------------------------------

or similar plan of the Company or in connection with a direct or indirect
acquisition by the Company of another Person), whether or not for sale for its
own account, the Company shall each such time give prompt notice prior to the
effective date of the registration statement relating to such registration to
each Shareholder, which notice shall set forth such Shareholder’s rights under
this Section 2.2 and shall offer such Shareholder the opportunity to include in
such registration statement the number of Registrable Securities of the same
class or series as those proposed to be registered as each such Shareholder may
request (a “Piggyback Registration”), subject to the provisions of
Section 2.2(b). Upon the request of any such Shareholder made within 10 Business
Days after the receipt of notice from the Company (which request shall specify
the number of Registrable Securities intended to be registered by such
Shareholder), the Company shall use commercially reasonable efforts to effect
the registration under the Securities Act of all Registrable Securities that the
Company has been so requested to register by all such Shareholders, to the
extent requisite to permit the disposition of the Registrable Securities so to
be registered;

provided that (i) if such registration involves an underwritten Public Offering,
all such Shareholders requesting to be included in the Company’s registration
must sell their Registrable Securities to the underwriters selected as provided
in Section 2.4(f) on the same terms and conditions as apply to the Company or
the Requesting Shareholder, as applicable, and (ii) if, at any time after giving
notice of its intention to register any Company Securities pursuant to this
Section 2.2(a) and prior to the effective date of the registration statement
filed in connection with such registration, the Company shall determine for any
reason not to register such securities, the Company shall give notice to all
such Shareholders and, thereupon, shall be relieved of its obligation to
register any Registrable Securities in connection with such registration. The
Company agrees to use commercially reasonable efforts to notify the
Participating Shareholders if the price for any Company Securities to be
registered for sale for the account of the Company is expected to occur outside
of any previously publicly announced range; provided that the Company shall not
have any such obligation with respect to any registration involving the
registration of Company Securities only for the account of parties other than
the Company.

No registration effected under this Section 2.2 shall relieve the Company of its
obligations to effect a Demand Registration to the extent required by
Section 2.1. The Company shall pay all Registration Expenses in connection with
each Piggyback Registration.

(b) If a Piggyback Registration involves an underwritten Public Offering (other
than any Demand Registration, in which case the provisions with respect to
priority of inclusion in such offering set forth in Section 2.1(e) shall apply)
and the managing underwriter advises the Company that, in its view, the number
of Shares that the Company and such Shareholders intend to include in such
registration exceeds the Maximum Offering Size, the Company shall include in
such registration, in the following priority, up to the Maximum Offering Size:

(i) first, so much of the Company Securities proposed to be registered for the
account of the Company as would not cause the offering to exceed the Maximum
Offering Size;

 

8



--------------------------------------------------------------------------------

(ii) second, all Registrable Securities requested to be included in such
registration by the Participating Shareholders pursuant to this Section 2.2
(allocated, if necessary for the offering not to exceed the Maximum Offering
Size, pro rata among such Participating Shareholders on the basis of the
relative number of shares of Registrable Securities owned by such Participating
Shareholders); and

(iii) third, any securities proposed to be registered for the account of any
other Persons with such priorities among them as the Company shall determine.

Section 2.3. Lock-Up Agreement. In connection with each Public Offering (other
than a Shelf Take Down), neither the Company nor any Shareholder shall effect
any public sale or distribution of any Company Securities or other security of
the Company (except as part of such Public Offering) during the period beginning
on the date that is estimated by the Company, in good faith and in writing to
such Shareholder, to be the 14th day prior to the effective date of the
applicable registration statement or the date of the applicable prospectus
supplement until the earlier of (i) such time as the Company and the lead
managing underwriter shall agree and (ii) 90 days after the effective date of
the applicable prospectus or the applicable prospectus supplement.

Section 2.4. Registration Procedures. Whenever Shareholders request that any
Registrable Securities be registered pursuant to Section 2.1 or Section 2.2,
subject to the provisions of such Sections, the Company shall use commercially
reasonable efforts to effect the registration and the sale of such Registrable
Securities in accordance with the intended method of disposition thereof as
expeditiously as reasonably practicable, and, in connection with any such
request:

(a) The Company shall as expeditiously as reasonably practicable prepare and
file with the SEC a registration statement on any form for which the Company
then qualifies or that counsel for the Company shall deem appropriate and which
form shall be available for the sale of the Registrable Securities to be
registered thereunder in accordance with the intended method of distribution
thereof, and use commercially reasonable efforts to cause such filed
registration statement to become and remain effective for a period of not less
than 180 days, or in the case of a Shelf Registration Statement, one year (or,
in each case, such shorter period in which all of the Registrable Securities of
the Participating Shareholders included in such registration statement shall
have actually been sold thereunder or cease to be Registrable Securities).

(b) Prior to filing a registration statement or prospectus (including any Free
Writing Prospectus) or any amendment or supplement thereto, the Company shall,
if requested, furnish to each Participating Shareholder and each underwriter, if
any, of the Registrable Securities covered by such registration statement copies
of such registration statement as proposed to be filed, and thereafter the
Company shall furnish to such Shareholder and underwriter, if any, such number
of copies of such registration statement, each amendment and supplement thereto
(in each case including all exhibits thereto and documents incorporated by
reference therein), the prospectus included in such registration statement
(including each preliminary prospectus and any summary prospectus) and any other
prospectus filed under Rule 424 or Rule 430A under the Securities Act or any
Free Writing

 

9



--------------------------------------------------------------------------------

Prospectus and such other documents as such Shareholder or underwriter may
reasonably request in order to facilitate the disposition of the Registrable
Securities owned by such Shareholder. Each Participating Shareholder shall have
the right to request that the Company modify any information contained in such
registration statement, amendment and supplement thereto pertaining to such
Shareholder and the Company shall use commercially reasonable efforts to comply
with such request, provided, however, that the Company shall not have any
obligation so to modify any information if the Company reasonably expects that
so doing would cause the prospectus to contain an untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein not misleading.

(c) After the filing of the registration statement, the Company shall (i) cause
the related prospectus to be supplemented by any required prospectus supplement,
and, as so supplemented, to be filed pursuant to Rule 424 under the Securities
Act, (ii) comply with the provisions of the Securities Act with respect to the
disposition of all Registrable Securities covered by such registration statement
during the applicable period in accordance with the intended methods of
disposition by the Participating Shareholders set forth in such registration
statement or supplement to such prospectus and (iii) promptly notify each
Participating Shareholder holding Registrable Securities covered by such
registration statement of any stop order issued or threatened by the SEC or any
state securities commission and use commercially reasonable efforts to prevent
the entry of such stop order or to remove it if entered.

(d) The Company shall use commercially reasonable efforts to (i) register or
qualify the Registrable Securities covered by such registration statement under
such other securities or “blue sky” laws of such jurisdictions in the United
States as any Participating Shareholder holding such Registrable Securities
reasonably (in light of such Shareholder’s intended plan of distribution)
requests in writing and (ii) cause such Registrable Securities to be registered
with or approved by such other governmental agencies or authorities as may be
necessary by virtue of the business and operations of the Company and do any and
all other acts and things that may be reasonably necessary or advisable to
enable such Shareholder to consummate the disposition of the Registrable
Securities owned by such Shareholder, provided that the Company shall not be
required to (a) qualify generally to do business in any jurisdiction where it
would not otherwise be required to qualify but for this Section 2.4(d),
(b) subject itself to taxation in any such jurisdiction or (c) consent to
general service of process in any such jurisdiction.

(e) The Company shall immediately notify each Participating Shareholder holding
such Registrable Securities covered by such registration statement at any time
when a prospectus relating thereto is required to be delivered under the
Securities Act, of the occurrence of an event requiring the preparation of a
supplement or amendment to such prospectus or a Free Writing Prospectus so that,
as thereafter delivered to the purchasers of such Registrable Securities, such
prospectus will not contain an untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein not misleading and promptly prepare and make available to
each such Shareholder and file with the SEC any such supplement or amendment.

 

10



--------------------------------------------------------------------------------

(f) The Company shall have the right to select the underwriter or underwriters
in connection with any underwritten Public Offering other than in the case of a
Shelf Take Down, which shall be governed by Section 3.2(a). In connection with
any Public Offering, the Company and the Participating Shareholders shall enter
into customary agreements (including an underwriting agreement in customary
form) and take all other actions as are reasonably required in order to expedite
or facilitate the disposition of such Registrable Securities in any such Public
Offering required by this Agreement, including the engagement of a “qualified
independent underwriter” in connection with the qualification of the
underwriting arrangements with the FINRA.

(g) Upon execution of confidentiality agreements in form and substance
reasonably satisfactory to the Company, the Company shall make available for
inspection by any Participating Shareholder and any underwriter participating in
any disposition pursuant to a registration statement being filed by the Company
pursuant to this Section 2.4 and any attorney, accountant or other professional
retained by any such Shareholder or underwriter (collectively, the
“Inspectors”), all financial and other records, pertinent corporate documents
and properties of the Company (collectively, the “Records”) as shall be
reasonably necessary or desirable to enable them to exercise their due diligence
responsibility, and cause the Company’s officers, directors and employees to
supply all information reasonably requested by any Inspectors in connection with
such registration statement. Records that the Company determines, in good faith,
to be confidential and that it notifies the Inspectors are confidential shall
not be disclosed by the Inspectors unless (i) the disclosure of such Records is
necessary to avoid or correct a misstatement or omission in such registration
statement or (ii) the release of such Records is required pursuant to applicable
law or regulation or judicial process. Each Participating Shareholder agrees
that information obtained by it as a result of such inspections shall be deemed
confidential and shall not be used by it or its Affiliates as the basis for any
market transactions in the Company Securities unless and until such information
is made generally available to the public. Each Participating Shareholder
further agrees that, upon learning that disclosure of such Records is sought in
a court of competent jurisdiction, it shall give notice to the Company and allow
the Company, at its expense, to undertake appropriate action to prevent
disclosure of the Records deemed confidential.

(h) The Company shall use commercially reasonable efforts to furnish to each
such underwriter, if any, a signed counterpart, addressed to such underwriter,
of (i) an opinion or opinions of counsel to the Company and (ii) a comfort
letter or comfort letters from the Company’s independent public accountants,
each in customary form and covering such matters of the kind customarily covered
by opinions or comfort letters, as the case may be, as the managing underwriter
therefor reasonably requests.

(i) The Company shall otherwise use commercially reasonable efforts to comply
with all applicable rules and regulations of the SEC, and make available to its
security holders, as soon as reasonably practicable, an earnings statement or
such other document that shall satisfy the provisions of Section 11(a) of the
Securities Act and Rule 158 thereunder.

(j) The Company may require each such Participating Shareholder promptly to
furnish in writing to the Company such information regarding the distribution of
the Registrable Securities as the Company may from time to time reasonably
request and such other information as may be legally required in connection with
such registration.

 

11



--------------------------------------------------------------------------------

(k) Each such Participating Shareholder agrees that, upon receipt of any notice
from the Company of the happening of any event of the kind described in
Section 2.4(e), such Shareholder shall forthwith discontinue disposition of
Registrable Securities pursuant to the registration statement covering such
Registrable Securities until such Shareholder’s receipt of the copies of the
supplemented or amended prospectus contemplated by Section 2.4(e), and, if so
directed by the Company, such Shareholder shall deliver to the Company all
copies, other than any permanent file copies then in such Shareholder’s
possession, of any offering materials covering such Registrable Securities at
the time of receipt of such notice. If the Company shall give such notice, the
Company shall extend the period during which such registration statement shall
be maintained effective (including the period referred to in Section 2.4(a)) by
the number of days during the period from and including the date of the giving
of notice pursuant to Section 2.4(e) to the date when the Company shall make
available to such Shareholder a prospectus supplemented or amended to conform
with the requirements of Section 2.4(e).

(l) The Company shall use commercially reasonable efforts to list all
Registrable Securities covered by such registration statement on any securities
exchange on which any of the Registrable Securities are then listed.

(m) With respect to offerings reasonably expected to have aggregate gross
proceeds of at least $75,000,000, the Company shall use commercially reasonable
efforts to support the marketing of the Registrable Securities (including
participation in “road shows” and appearing before analysts and rating
agencies), taking into account the Company’s business needs; it being understood
by the parties to this Agreement that the phrase “taking into account the
Company’s business needs” may permit the non-participation of the Company’s
management in a “road show” if the requisite traveling or other demands of a
“road show”, in the good faith determination of the Company, would interfere
with the management of the Company’s business.

Section 2.5. Indemnification by the Company. The Company agrees to indemnify and
hold harmless each Participating Shareholder holding Registrable Securities
covered by a registration statement, its officers, directors, employees,
partners and agents, and each Person, if any, who controls such Shareholder
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act from and against any and all losses, claims, damages, liabilities
and expenses (including reasonable expenses of investigation and reasonable
attorneys’ fees and expenses) (“Damages”) caused by or based on any untrue
statement or alleged untrue statement of a material fact contained in any
registration statement or prospectus or Free Writing Prospectus relating to the
Registrable Securities (as amended or supplemented if the Company shall have
furnished any amendments or supplements thereto) or any preliminary prospectus,
or caused by or based on any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, except insofar as such Damages are caused by or based on
any such untrue statement or omission or alleged untrue statement or omission so
made based on and in conformity with information furnished in writing to the
Company by such Shareholder or by an underwriter or on such Shareholder’s or
underwriter’s behalf expressly for use therein.

 

12



--------------------------------------------------------------------------------

In connection with any underwritten offering pursuant to this Agreement, the
Company also agrees to indemnify any underwriters of the Registrable Securities,
their officers and directors and each Person who controls such underwriters
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act on substantially the same basis as that of the indemnification of
the Shareholders provided in this Section 2.5 or otherwise on commercially
reasonable terms negotiated on an arm’s length basis with such underwriters.

Section 2.6. Indemnification by Participating Shareholders. Each Participating
Shareholder holding Registrable Securities included in any registration
statement agrees, severally but not jointly, to indemnify and hold harmless the
Company, its officers, directors and agents and each Person, if any, who
controls the Company within the meaning of either Section 15 of the Securities
Act or Section 20 of the Exchange Act to the same extent as the foregoing
indemnity from the Company to such Shareholder, but only with respect to
information furnished in writing by such Shareholder or on such Shareholder’s
behalf expressly for use in any registration statement or prospectus or Free
Writing Prospectus relating to the Registrable Securities, or any amendment or
supplement thereto, or any preliminary prospectus. Each such Shareholder also
agrees to indemnify and hold harmless underwriters of the Registrable
Securities, their officers and directors and each Person who controls such
underwriters within the meaning of either Section 15 of the Securities Act or
Section 20 of the Exchange Act on substantially the same basis as that of the
indemnification of the Company provided in this Section 2.6. As a condition to
including Registrable Securities in any registration statement filed in
accordance with Article 2, the Company may require that it shall have received
an undertaking reasonably satisfactory to it from any underwriter to indemnify
and hold it harmless to the extent customarily provided by underwriters with
respect to similar securities. No Participating Shareholder shall be liable
under this Section 2.6 for any Damages in excess of the net proceeds realized by
such Shareholder in the sale of Registrable Securities of such Shareholder to
which such Damages relate.

Section 2.7. Conduct of Indemnification Proceedings. If any proceeding
(including any governmental investigation) shall be instituted involving any
Person in respect of which proceeding indemnity may be sought pursuant to this
Article 2, such Person (an “Indemnified Party”) shall promptly notify the Person
against whom such indemnity may be sought (the “Indemnifying Party”) in writing
and the Indemnifying Party shall assume the defense thereof, including the
employment of counsel reasonably satisfactory to such Indemnified Party, and
shall assume the payment of all fees and expenses;

provided that the failure of any Indemnified Party so to notify the Indemnifying
Party shall not relieve the Indemnifying Party of its obligations hereunder
except to the extent and only to the extent that the Indemnifying Party is
materially prejudiced by such failure to notify. In any such proceeding, any
Indemnified Party shall have the right to retain its own counsel, but the fees
and expenses of such counsel shall be at the expense of such Indemnified Party
unless (a) the Indemnifying Party and the Indemnified Party shall have mutually
agreed to the retention of such counsel or (b) in the reasonable judgment of
such Indemnified Party, representation of both parties by the same counsel would
be inappropriate due to actual or potential differing interests between them.

 

13



--------------------------------------------------------------------------------

It is understood that, in connection with any proceeding or related proceedings
in the same jurisdiction, the Indemnifying Party shall not be liable for the
reasonable fees and expenses of more than one separate firm of attorneys (in
addition to one separate firm of local counsel) at any time for all such
Indemnified Parties, and that all such fees and expenses shall be reimbursed as
they are incurred. In the case of any such separate firm for the Indemnified
Parties, such firm shall be designated in writing by the Indemnified Parties.
The Indemnifying Party shall not be liable for any settlement of any proceeding
effected without its written consent, but if settled with such consent, or if
there be a final judgment for the plaintiff, the Indemnifying Party shall
indemnify and hold harmless such Indemnified Parties from and against any loss
or liability (to the extent stated above) by reason of such settlement or
judgment. Without the prior written consent of the Indemnified Party, no
Indemnifying Party shall effect any settlement of any pending or threatened
proceeding in respect of which any Indemnified Party is or could have been a
party and indemnity could have been sought hereunder by such Indemnified Party,
unless such settlement includes an unconditional release of such Indemnified
Party from all liability arising out of such proceeding.

Section 2.8. Contribution. If the indemnification provided for in this Article 2
is unavailable to the Indemnified Parties in respect of any Damages in
accordance with its terms, then each such Indemnifying Party, in lieu of
indemnifying such Indemnified Party, shall contribute to the amount paid or
payable by such Indemnified Party as a result of such Damages as between the
Indemnified Party on the one hand, and the Indemnifying Party on the other hand,
in such proportion as is appropriate to reflect the relative benefits received
by the Indemnified Party on the one hand, and the Indemnifying Party on the
other hand, from the offering of the Registrable Securities. If such allocation
is not permitted by applicable law, there shall be an allocation in such
proportion as is appropriate to reflect not only the relative benefits but also
the relative fault of the Indemnified Party on the one hand, and the
Indemnifying Party on the other hand, in connection with the statements or
omissions that resulted in such Damages, as well as any other relevant equitable
considerations.

The Company and the Participating Shareholders agree that it would not be just
and equitable if contribution pursuant to this Section 2.8 were determined by
pro rata allocation (even if the underwriters were treated as one entity for
such purpose) or by any other method of allocation that does not take account of
the equitable considerations referred to in the immediately preceding paragraph.
The amount paid or payable by an Indemnified Party as a result of the Damages
referred to in the immediately preceding paragraph shall be deemed to include,
subject to the limitations set forth above, any legal or other expenses
reasonably incurred by such Indemnified Party in connection with investigating
or defending any such action or claim. Notwithstanding the provisions of this
Section 2.8, no Participating Shareholder shall be required to contribute any
amount for Damages in excess of the net proceeds realized by such Shareholder in
the sale of Registrable Securities of such Shareholder to which such Damages
relate. No Person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
Person who was not guilty of such fraudulent misrepresentation. Each
Participating Shareholder’s obligation to contribute pursuant to this
Section 2.8 is several in the proportion that the net proceeds of the offering
received by such Shareholder bears to the total net proceeds of the offering
received by all such Participating Shareholders and not joint.

 

14



--------------------------------------------------------------------------------

Section 2.9. Participation in Public Offering. No Person may participate in any
Public Offering hereunder unless such Person (a) agrees to sell such Person’s
securities on the basis provided in any underwriting arrangements approved by
the Persons entitled hereunder to approve such arrangements and (b) completes
and executes all questionnaires, powers of attorney, indemnities, underwriting
agreements and other documents reasonably required under the terms of such
underwriting arrangements and the provisions of this Agreement in respect of
registration rights.

Section 2.10. Other Indemnification. Indemnification similar to that specified
herein (with appropriate modifications) shall be given by the Company and each
Participating Shareholder as may be reasonably necessary with respect to any
required registration or other qualification of securities under any federal or
state law or regulation or governmental authority other than the Securities Act.

Section 2.11. Cooperation by the Company. If any Shareholder shall transfer any
Registrable Securities pursuant to Rule 144, the Company shall cooperate, to the
extent commercially reasonable, with such Shareholder and shall provide to such
Shareholder such information as such Shareholder shall reasonably request.

ARTICLE 3.

CERTAIN COVENANTS AND AGREEMENTS

Section 3.1. Limitations on Subsequent Registration Rights. The Company agrees
that it shall not enter into any registration agreement with any holder or
prospective holder of any securities of the Company (a) that would allow such
holder or prospective holder to include such securities in any Demand
Registration or Piggyback Registration unless, under the terms of such
agreement, such holder or prospective holder may include such securities in any
such registration only to the extent that their inclusion would not reduce the
amount of the Registrable Securities of the Shareholders included therein or
(b) on terms otherwise materially more favorable than set forth in this
Agreement.

Section 3.2. Shelf Take Downs.

(a) To the extent the Company is and continues to be a “well-known seasoned
issuer” as defined under Rule 405 of the Securities Act, the Company will make
its existing Registration Statement on Form S-3ASR (Registration No. 333-145585)
(the “Existing Shelf”) available for the resale from time to time by the
Shareholders of the Registrable Securities pursuant to Rule 415 of the
Securities Act (or any successor rule) until the earlier of (x) the date on
which the Existing Shelf expires and (y) the date on which the Company replaces
the Existing Shelf with a new automatic Shelf Registration Statement that makes
available such resale of the Registrable Securities; provided, however, that the
foregoing shall not affect, amend or modify any obligation of any Shareholder
under any lock-up agreement with the Company. Further, the Company, to the
extent the Company is and

 

15



--------------------------------------------------------------------------------

continues to be a “well-known seasoned issuer” as defined under Rule 405 of the
Securities Act, shall use its commercially reasonable efforts to file a new
Shelf Registration Statement on or before the expiration of the Existing Shelf
and to maintain the effectiveness of such new Shelf Registration Statement. If
at any time the Company has registered Registrable Securities pursuant to Rule
415 of the Securities Act (or any successor rule) on a Shelf Registration
Statement, any Shareholder who desires to effect a Shelf Take Down shall notify
the Company. The notice shall specify the number of Registrable Securities
intended to be sold by such Shareholder and the proposed underwriter(s) selected
to effect such sale, which underwriter(s) must be reasonably acceptable to the
Company. Upon receipt of such notice, the Company shall use commercially
reasonable efforts to permit as promptly as practicable the disposition of the
Registrable Securities in accordance with the intended methods thereof,
including complying with the applicable provisions of Section 2.4 (including,
without limitation, Section 2.4(m) relating to participation by the Company in
“road shows” and other marketing); provided that the Company shall not be
obligated to effect any Shelf Take Down unless the aggregate proceeds expected
to be received from the sale of Registrable Securities in the Shelf Take Down
equals or exceeds $25,000,000 or such lesser amount as constitutes all
Registrable Securities held by the requesting Shareholder; and provided further
that the Company in its sole discretion may condition the inclusion of
Registrable Securities in a registration under this Section 3.2(a) upon the
timely provision by such Shareholder of such information as the Company may
reasonably request relating to the disclosure requirements of Item 507 of
Regulation S-K (or any similar disclosure requirement applicable to such
registration). Notwithstanding the foregoing, the Company, in its sole
discretion, may waive (which waiver may be written or verbal) the requirement
for minimum aggregate proceeds of $25,000,000.

(b) The Company shall be liable for and pay all Registration Expenses in
connection with any Shelf Take Down except the selling Shareholder or selling
Shareholders shall be responsible for the expenses in connection with the
printing, mailing and delivery of any registration statements, prospectuses and
other documents in connection therewith and any amendments or supplements
thereto, the fees and expenses of any counsel for the selling Shareholder
(including any other Shareholders participating in the Shelf Take Down), and any
taxes payable by Shareholders or underwriters in connection with the Shelf Take
Down.

(c) Upon notice to the selling Shareholder, the Company may postpone effecting a
Shelf Take Down pursuant to this Section 3.2 for any Shareholder on one or more
occasions during any period of six consecutive months for a reasonable time
specified in the notice but not exceeding 60 days in the aggregate (which period
may not be extended or renewed), if (i) an investment banking firm of recognized
national standing shall advise the Company and the selling Shareholder in
writing that effecting the Shelf Take Down would materially and adversely affect
an offering of securities of the Company the preparation of which had then been
commenced or (ii) the Company is in possession of material non-public
information the disclosure of which during the period specified in such notice
the Company reasonably believes would not be in the best interests of the
Company.

Section 3.3. Certain Information. During any period when the Company is not
subject to the reporting obligations of Section 13 or 15(d) of the Exchange Act,
the Company agrees to provide to each Shareholder that owns Registrable
Securities within 90 days

 

16



--------------------------------------------------------------------------------

following the end of each fiscal year of the Company an audited annual report
and within 45 days following the end of each of the first three fiscal quarters
of each fiscal year of the Company, an unaudited quarterly report, in each case
setting forth its balance sheet as of the end of such period, its statement of
income for such period and its statement of cash flows for such period; provided
that the Company will be deemed to have provided such reports if the Company has
filed such reports with the SEC via the EDGAR filing system (or a successor
system) and such reports are publicly available. So long as the Company is
subject to the reporting obligations of Section 13 or 15(d) of the Exchange Act
and so long as Registrable Securities remain outstanding, the Company will use
commercially reasonable efforts to file the reports required to be filed by it
under the Securities Act and the Exchange Act and the rules and regulations
adopted by the SEC thereunder in a timely manner in accordance with the
requirements of the Securities Act and the Exchange Act.

Section 3.4. Shelf Registration Statements. Notwithstanding anything else to the
contrary in this Agreement, if, prior to any request for registration pursuant
to Section 2.1 or Section 2.2 with respect to a Shareholder’s Registrable
Securities, (a) the Company shall have filed a Shelf Registration Statement
covering such Registrable Securities and (b) the Shelf Registration Statement is
effective when the requesting Shareholders would otherwise make such request,
the Company shall not be required to separately register any Registrable
Securities in response to such request, and such request shall be deemed to be a
notice under Section 3.2 that the Company cooperate in effecting a Shelf Take
Down of the Registrable Securities pursuant to such Shelf Registration
Statement.

ARTICLE 4.

MANAGEMENT RIGHTS

Section 4.1. Management Rights.

(a) In addition to the warranties and covenants contained in this Agreement,
each Shareholder and the Company agree that from and after the date hereof, each
Shareholder that is a venture capital operating company (as defined in the
United States Department of Labor Regulations published at 29 C.F.R.
Section 2510.3-101(d) under the Employee Retirement Income Security Act of 1974,
as amended) for so long as such Shareholder continues to be a venture capital
operating company (each, individually, a “VCOC Shareholder”) shall have the
following contractual management rights with respect to each of the Company and
its Subsidiaries (each, individually, a “Rights Entity” and, collectively, the
“Rights Entities”).

(b) Upon reasonable request by any VCOC Shareholder, a representative of such
VCOC Shareholder will be entitled to inspect the books and records of the Rights
Entities and the facilities of the Rights Entities, and to request and receive
reasonable information regarding each Rights Entity’s financial condition and
operations.

 

17



--------------------------------------------------------------------------------

(c) Without limiting the foregoing Section 4.1(b), the Company shall deliver or
cause to be delivered to each VCOC Shareholder:

(i) as soon as available and in any event within 45 days after the end of each
of the first three quarters of each fiscal year of the Company, consolidated
balance sheets of the Company and its Subsidiaries as of the end of such period,
and the consolidated statements of income and cash flows of the Company and its
Subsidiaries for the period then ended prepared in conformity with United States
generally accepted accounting principles applied on a consistent basis, except
as otherwise noted therein, and subject to the absence of footnotes and to
year-end adjustments;

(ii) as soon as available and in any event within 90 days after the end of each
fiscal year of the Company, a consolidated balance sheet of the Company and its
Subsidiaries as of the end of such year, and the consolidated statements of
income and cash flows of the Company and its Subsidiaries for the year then
ended prepared in conformity with United States generally accepted accounting
principles applied on a consistent basis, except as otherwise noted therein,
together with an auditor’s report thereon of a firm of established national
reputation; and

(iii) to the extent a Rights Entity is required by law or pursuant to the terms
of any outstanding indebtedness of such Rights Entity to prepare such reports,
any annual reports, quarterly reports and other periodic reports pursuant to
Section 13 or 15(d) of the Exchange Act actually prepared by the Rights Entity
as soon as available.

Notwithstanding the foregoing, the Company will be deemed to have delivered such
reports and other information referred to above to the VCOC Shareholders if the
Company has filed such reports and other information with the SEC via the EDGAR
filing system (or a successor system) and such reports and other information are
publicly available within the time periods set forth in the clauses (i),
(ii) and (iii) above.

(d) Notwithstanding the foregoing, each Rights Entity shall have the right to
deny any VCOC Shareholder and its representatives access to any material or
portion thereof as reasonably necessary to protect any critical attorney-client
privilege of such Rights Entity or to preserve the confidentiality of such
Rights Entity’s trade secrets. Each VCOC Shareholder agrees that it will hold in
confidence any confidential information obtained by such VCOC Shareholder
pursuant to the rights granted under this Section 4.1 and will require that its
representatives agree to do the same.

ARTICLE 5.

MISCELLANEOUS

Section 5.1. Binding Effect; Assignability; Benefit.

(a) This Agreement shall become effective as of the Effective Time and shall be
binding upon, inure solely to the benefit of, and be enforceable by, the parties
hereto and their successors and permitted assigns (including, for the avoidance
of doubt, a Shareholder’s heirs, legal representatives, successors and assigns);
provided, however, that this Agreement shall not inure to the benefit of or be
binding on, or be assignable or transferable by any Shareholder to, any Person
acquiring Company Securities in any Public Offering or

 

18



--------------------------------------------------------------------------------

pursuant to Rule 144. Any Shareholder that ceases to own beneficially any
Company Securities shall cease to be bound by the terms hereof other than
(i) the provisions of Section 2.5, Section 2.6, Section 2.7 and Section 2.8
applicable to such Shareholder with respect to any offering of Registrable
Securities completed before the date such Shareholder ceased to own any Company
Securities and (ii) Section 5.2, Section 5.3, Section 5.4, Section 5.5,
Section 5.6, Section 5.7, Section 5.8 and Section 5.11. Notwithstanding the
foregoing, the contractual rights provided under Article 4 shall survive, and
shall not terminate, until the date that a Shareholder ceases to beneficially
own any securities of the Company.

(b) This Agreement is not intended to, and shall not, confer on any other Person
any rights or remedies hereunder.

(c) Except as provided in this Section 5.1, (i) a Shareholder may not assign any
rights or delegate any obligations under this Agreement without the prior
written consent of the Company, and (ii) the Company may not assign any rights
or delegate any obligations under this Agreement, in each case, with regard to a
Shareholder without the prior written consent of such Shareholder. Any such
purported assignment or delegation made in violation of the foregoing shall be
null and void.

Section 5.2. Notices. All notices and other communications hereunder shall be in
writing and shall be deemed duly given (a) on the date of delivery if delivered
personally, (b) by facsimile upon confirmation of receipt or (c) on the second
Business Day following the date of dispatch if delivered by a recognized express
courier service. All notices hereunder shall be delivered as set forth below or
pursuant to such other instructions as may be designated in writing by the party
to receive such notice.

if to the Company to:

Alterra Capital Holdings Limited

Max House

2 Front Street

Hamilton, HM 11

Bermuda

Attention: General Counsel

Facsimile: +1 (441) 295-8800

with a copy (which shall not constitute notice) to:

Akin, Gump, Strauss, Hauer & Feld L.L.P.

One Bryant Park

New York, New York 10036

Attention:     

Kerry E. Berchem, Esq.

Jeffrey L. Kochian, Esq.

Facsimile:

     +1 (212) 872-1002

and if to a Shareholder to the address set forth on the signature page or to
such address that such Shareholder may subsequently notify the Company in
writing.

 

19



--------------------------------------------------------------------------------

Section 5.3. Waiver; Amendment.

(a) Neither the failure nor any delay by any party hereto in exercising any
right, power or privilege under this Agreement will operate as a waiver of such
right, power or privilege, and no single or partial exercise of any such right,
power or privilege will preclude any other or further exercise of such right,
power or privilege or the exercise of any other right, power or privilege. In
addition, (a) no claim or right arising out of this Agreement can be discharged
by any party, in whole or in part, by a waiver or renunciation of the claim or
right unless in writing signed by such party, (b) no waiver that may be given by
any party will be applicable except in the specific instance for which it is
given and (c) no notice to or demand on a party will be deemed to be a waiver of
any obligation of such party and no notice from or demand by a party will be
deemed to be a waiver of such party’s right to take further action without
notice or demand as provided in this Agreement.

(b) This Agreement may not be amended except by an instrument in writing
executed by the Company and Shareholders holding at least 75% of the outstanding
Registrable Securities held by the parties hereto at the time of such proposed
amendment or modification. In addition, any amendment or modification of any
provision of this Agreement that would adversely affect a Shareholder in a
manner different from any other Shareholder may be effected only with the
consent of such Shareholder.

Section 5.4. Governing Law. This Agreement shall be governed in all respects,
including as to validity, interpretation and effect, by the laws of the State of
New York, without giving effect to its principles or rules of conflict of laws.
In furtherance of the foregoing, the parties hereby acknowledge and agree that
it is their intent that the Chosen Courts (as defined below) not apply the
internal affairs doctrine for the purposes of any litigation, action, suit or
other proceeding with respect to the subject matter hereof.

Section 5.5. Specific Performance; Submission to Jurisdiction. The parties agree
that irreparable damage would occur in the event that any of the provisions of
this Agreement were not performed in accordance with their specific terms or
were otherwise breached. It is accordingly agreed that, subject to the
discretion of the Chosen Courts, the parties shall be entitled to an injunction
or injunctions to prevent breaches or violations of this Agreement and to
enforce specifically the terms and provisions of this Agreement, this being in
addition to any other remedy to which they are entitled at law or in equity.
Moreover, and in recognition of the foregoing, each of the parties hereby waives
(a) any defense in any action for specific performance of this Agreement that a
remedy at law would be adequate and (b) any requirement under any law for any
party to post security as a prerequisite to obtaining equitable relief. Each
party irrevocably and unconditionally consents, agrees and submits to the
jurisdiction of the United States District Court for the Southern District of
New York or any New York State court, in each case, located in the Borough of
Manhattan and not in any other State or Federal court in the United States of
America or any court in any other country (and appropriate appellate courts
therefrom) (the “Chosen Courts”), for the purposes of any litigation, action,
suit or other proceeding with respect to the subject matter hereof. Each party
agrees to commence any litigation, action, suit or proceeding relating hereto
only in the Chosen Courts. Each party irrevocably and unconditionally waives any
objection to the laying of venue of any litigation,

 

20



--------------------------------------------------------------------------------

action, suit or proceeding with respect to the subject matter hereof in the
Chosen Courts, and hereby further irrevocably and unconditionally waives and
agrees not to plead or claim in any such court that any such litigation, action,
suit or proceeding brought in any such court has been brought in an inconvenient
forum. The parties agree that a final judgment in any such litigation, action,
suit or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
applicable law.

Section 5.6. Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

Section 5.7. Counterparts. This Agreement may be executed in separate
counterparts, each of which shall be considered one and the same agreement and
shall become effective when each of the parties has delivered a signed
counterpart to the other parties, it being understood that all parties need not
sign the same counterpart. Delivery of an executed signature pate of this
Agreement by facsimile transmission or electronic “.pdf” shall be effective as
delivery of a manually executed counterpart hereof.

Section 5.8. Entire Agreement. This Agreement, including Exhibit A attached
hereto, constitutes the entire agreement and supersede all prior agreements and
understandings, both written and oral, among the parties with respect to the
subject matter hereof, including the Founding Investors’ Shareholders’
Agreement.

Section 5.9. Interpretation. The parties have participated jointly in
negotiating and drafting this Agreement. In the event that an ambiguity or a
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties, and no presumption or burden of proof
shall arise favoring or disfavoring any party by virtue of the authorship of any
provision of this Agreement. When a reference is made in this Agreement to a
section or subsection, such reference shall be to a section or subsection of
this Agreement unless otherwise indicated. The table of contents and headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement. Whenever the words
“include,” “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation.” The words “herein,”
“hereof,” “hereunder” and words of similar import shall be deemed to refer to
this Agreement as a whole, including Exhibit A hereto, and not to any particular
provision of this Agreement. Any pronoun shall include the corresponding
masculine, feminine and neuter forms. References to “party” or “parties” in this
Agreement mean Parent and each of the Shareholders, as the case may be.
References to “dollars” or “$” in this Agreement are to the lawful currency of
the United States of America.

Section 5.10. Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law, or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
this Agreement is not affected in any manner adverse to any party. Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the parties hereto shall negotiate in good faith to modify
this

 

21



--------------------------------------------------------------------------------

Agreement so as to effect the original intent of the parties as closely as
possible in a mutually acceptable manner in order that the terms of this
Agreement remain as originally contemplated to the fullest extent possible.

Section 5.11. Public Announcements. None of the Shareholders nor the Company
shall (and none of them shall permit any of their respective subsidiaries or
Affiliates to) disclose any Shareholder’s name or identity as an investor in or
member of the Company in any press release or other public announcement or in
any document or material filed with any governmental or regulatory authority or
otherwise, without the prior written consent of such Shareholder, unless such
disclosure is required by applicable law, rule, regulation or order, a
governmental or regulatory authority or a court or administrative order, in
which case prior to making such disclosure the disclosing party shall, to the
extent permitted by applicable law, rule, regulation or order, a governmental or
regulatory authority or administrative order, give written notice to each
non-disclosing party describing in reasonable detail the proposed content of
such disclosure and shall permit each non-disclosing party to review and comment
upon the form and substance of such disclosure; provided that each Shareholder
hereby permits the Company to publish and disclose in any proxy statement or
prospectus (including any document or schedule filed with the SEC) or any other
regulatory filings in connection with the Amalgamation Agreement such
Shareholder’s identity and the nature of its commitments, arrangements and
understandings pursuant to this Agreement.

[Remainder of this page intentionally left blank]

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

ALTERRA CAPITAL HOLDINGS LIMITED

By:

 

/s/ PETER A. MINTON

Name:   Peter A. Minton Title:   President

 

[Signature page to Registration Rights Agreement]



--------------------------------------------------------------------------------

MOORE GLOBAL INVESTMENTS, LTD. By:  

Moore Capital Management, LP,

its Investment Manager

By:  

/S/ JAMES KAYE

Name:   James Kaye Title:   Vice President Address:  

 

[Signature page to Registration Rights Agreement]



--------------------------------------------------------------------------------

MOORE HOLDINGS, L.L.C. By:  

/S/ JAMES KAYE

Name:   James Kaye Title:   Vice President Address:  

 

[Signature page to Registration Rights Agreement]



--------------------------------------------------------------------------------

REMINGTON INVESTMENT STRATEGIES, L.P. By:  

Moore Capital Management, LP,

its Investment Manager

By:  

/S/ JAMES KAYE

Name:   James Kaye Title:   Vice President Address:  

 

[Signature page to Registration Rights Agreement]



--------------------------------------------------------------------------------

THE CHUBB CORPORATION By:  

/S/ RICHARD G. SPIRO

Name:   Richard G. Spiro Title:  

Executive Vice President

and Chief Financial Officer

Address:  

 

[Signature page to Registration Rights Agreement]



--------------------------------------------------------------------------------

TRIDENT III PROFESSIONALS FUND, L.P. By:   Stone Point GP Ltd. By:   Stone Point
Capital LLC, as manager By:  

/S/ DAVID WERMUTH

Name:   David Wermuth Title:   Principal Address:  

 

[Signature page to Registration Rights Agreement]



--------------------------------------------------------------------------------

TRIDENT III, L.P. By:   Trident Capital III, L.P. By:   Stone Point Capital LLC,
as manager By:  

/S/ DAVID J. WERMUTH

Name:   David J. Wermuth Title:   Principal Address:  

 

[Signature page to Registration Rights Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

List of Shareholders party to Registration Rights Agreement as of May 12, 2010

Moore Global Investments, Ltd.

Moore Holdings, L.L.C.

Remington Investment Strategies, L.P.

The Chubb Corporation

Trident III Professionals Fund, L.P.

Trident III, L.P.